Case 1:16-cr-00371-RA Document 745 Filed 04/16/19 Page 1of 3

 

  

BD. q 7. OO UTLER CRAIG WENNER
mPa) se Tel. (212) 909-7625

E-mail: cwenner@bsfllp.com

 

 

 

MEMO ENDORSED | __ Apa 15,2018

 

   
  
 
 

Hon. Ronnie Abrams DOCUMENT oo.
United States District Jud ‘ELECTRONIC ALLY FILED’

United States District Coul
Southern District of New
40 Foley Square

POC #:

 

DATE FILED: 716714 __ ||

 

New York, New York 100 =

 

Re: United States v. Galanis, 83 16 Cr, 371 (RA)

Dear Judge Abrams:

 

Application granted. The attached
exhibit shall be filed under seal.

 

Ronrie Abrams, U.S.D.J.
April 16, 2019

 

I represent Devon Archer. I write to respectfully the Court’s permission for Mr. Archer to
travel with his family to Tulum, Mexico, from April 18 to 22, 2019. Mr. Archer’s family plans to

vacation together for the long Easter weekend.

The Court previously granted numerous requests for Mr. Archer to travel on business and
two prior travel request for Mr. Archer’s family to travel on vacation. [See ECF Nos. 711, 738.]
The purpose of Mr. Archer’s proposed trip with his family is the same as before, to focus on and
strengthen his relationship with his family. As has been the case on each of Mr. Archer’s prior
travel requests, the Court’s Pretrial Services Office consents to this request, but the Government
objects. A copy of Mr. Archer’s proposed flight and lodging information is attached as Exhibit

A, which we respectfully request to be filed under seal.

As the Court is aware, Mr. Archer has travelled internationally with the Court’s
permission on twenty-three prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong,
Malaysia, Singapore, Indonesia, Mexico, the Philippines, the Turks and Caicos Islands, and
Ukraine. On each and every trip, Mr. Archer has returned on time, and without incident,

demonstrating that he is no risk of flight. In particular:

* OnJune 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

¢ On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to

travel on business to Latvia.

¢ On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to

China,

© On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
England and Lithuania, On October 21, 2016, Your Honor further granted
permission for Mr, Archer to modify his itinerary to include business travel to

Russia.

BOIES SCHILLER FLEXNER LLP

55 Hudson Yards, New York, NY LOGO] } (t) 212.446.2300 | (f} 212.446.2350 | www.bsfilp.com

 

 
Case 1:16-cr-00371-RA Document 745 Filed 04/16/19 Page 2 of 3

Page 2

 

¢ OnNovember 28, 2016, Your Honor permitted Mr. Archer to travel on business to
England and Spain.

¢ On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
Vietnam and China. On January 17, 2017, Your Honor further granted permission
for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

¢ On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
Singapore, Malaysia, and the Philippines, Although Mr. Archer’s wife did not travel
with him, she was permitted to retain her passport because she had a separate
international trip planned for the same time.

*  OnMarch 6, 2017, Your Honor permitted Mr. Archer to travel on business to
Russian and London. Mr. Archer’s wife and his oldest child were permitted to join
him in London for that leg of his trip.

® On March 23, 2017, Your Honor permitted Mr. Archer to travel on business to the
Philippines, On that occasion Mr. Archer’s family did not surrender their passports
because, although they did not travel with him, Mr, Archer's wife and children were
out of the country on vacation at the same time.

¢ On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.
e On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

* OnJune 13, 2017, Your Honor permitted Mr, Archer to travel on business to the
Philippines and China.

© On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
with one of his children.

* On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
China, Vietnam, the Philippines, and Kazakhstan.

¢ On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
China, Hong Kong, and the United Arab Emirates.

e On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
Mexico,

* On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
China,

* On August 7, 2018, following the jury’s verdict in this case, Your Honor permitted
Mr. Archer to travel on business to Ukraine.

 

 
 

Case 1:16-cr-00371-RA Document 745 Filed 04/16/19 Page 3 of 3

Page 3

¢ On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
London.

e¢ On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
small children to travel to Jamaica on vacation.

e On January 7, 2019, Your Honor permitted Mr, Archer to travel on business to
England and France.

¢  OnFebruary 17, 2019, Your Honor permitted Mr. Archer to travel on business to
Singapore, Indonesia, and Hong Kong.

® On March 20, 2019, Your Honor permitted Mr. Archer and his family to travel to the
Turks and Caicos Islands on vacation.

[See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, 148, 162, 166, 179, 182, 185, 189, 236, 305, 316,
363, 560, 620, 711, 715, 730, and 738.]

If the Court permits him to travel with his family, Mr. Archer will report daily to his
Pretrial Services Officer while he is away, and of course the open-ended waiver of extradition
that Mr. Archer previously signed is still effective. Accordingly, I respectfully request
permission for Mr. Archer to take the trip described in the attached exhibit.

Thank you for your consideration of this request.

Respectfully,

/s/ Craig Wenner
Craig Wenner

cc; BY ELECTRONIC MAIL

AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
U.S. Pretrial Services Officer Andrew R. Kessler-Cleary

 

 
